Citation Nr: 0739982	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-34 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet and the 
right hand.



REPRESENTATION

Appellant represented by:	Fennie Loretta Fiddler, 
attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1949 to October 
1952, including service in Korea from August 1950 to January 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The Board denied the appeal in a decision of May 2006.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2007, the 
Secretary of Veterans Affairs and the veteran, through his 
attorney, filed a Joint Motion to vacate the Board's decision 
and remand the matter for further action.  That motion was 
granted by the Court later that month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that while in Korea, he was exposed to 
extremely cold temperatures and suffered frostbite.  

As noted, the claim was previously denied by the Board in May 
2006.  The evidence which was considered at that time 
included the veteran's service medical records which are 
negative for any references to frostbite, including the 
report of a medical examination conducted in October 1952 for 
the purpose of separation from service.   

The report of VA examination conducted in June 1959 is also 
negative for references to frostbite.  The report of a VA 
examination conducted in February 1960 shows that the veteran 
had a history of sensations of pins and needles in both 
hands, but this was attributed to a cervical disc disorder.  
There was no mention of frostbite.  

Finally, the report of a cold injury examination conducted by 
the VA in July 2001 shows that the examiner noted that the 
veteran reported complaints of burning and tingling in his 
feet along with numbness in the tips of his thumb and first 
finger on the right hand.  The veteran stated that the 
problems had been ongoing since he served in Korea and was 
exposed to temperatures of minus 35 degrees.  However, the 
examiner noted that the veteran's medical history included 
having Type II diabetes for 8 years, and he also had a 
history of a cervical fusion after being hit in the head.  
Following examination, the examiner stated that he could find 
no evidence at this time which would be consistent with cold 
type injuries.  He noted that although it has been reported 
that frostbite type injuries could predispose patients later 
on to develop a polyneuropathy, this could be explained in 
this case by the veteran's diabetic condition.  

After considering the foregoing evidence, the Board concluded 
that the veteran does currently not have residuals of 
frostbite of the feet and right hand, and denied the appeal.  
Significantly, however, in the Joint Motion the parties 
stipulated that the July 2001 VA cold injury examination had 
been defective as the examiner apparently did not review the 
appellant's service medical records (which are negative for 
any references to frostbite) and because the examiner did not 
review X-rays of the appellant's extremities (as is 
contemplated by the VA's cold injury protocol examination 
guidelines).  The parties concluded therefore, that the claim 
should be remanded for the provision of an adequate medical 
exam that includes X-rays of the appellant's feet and right 
hand.  

The Board also notes that the veteran's attorney has 
submitted an additional private medical statement.  That 
evidence was not accompanied by a waiver of the veteran's 
right to have that evidence considered by the RO.  




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA cold 
injury examination.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner should take a 
complete history of the claimed disability, 
to include description of the circumstances 
of the cold injury, the parts of the body 
affected, the signs and symptoms at time of 
acute injury, the type of treatment and 
where it was administered.  The history 
should also reflect any treatment since 
service - where and what type, as well as 
current symptoms, with specific inquiries 
about: amputations or other tissue loss, 
cold sensitization, Raynaud's phenomenon, 
hyperhidrosis, paresthesias, numbness, 
chronic pain resembling causalgia or reflex 
sympathetic dystrophy, recurrent fungal 
infections, breakdown or ulceration of 
frostbite scars, disturbances of nail 
growth, skin cancer in chronic ulcers or 
scars, arthritis or joint stiffness, 
including limitation of motion of affected 
areas, edema, changes in skin color, skin 
thickening or thinning, any sleep 
disturbance due to associated symptoms, cold 
feeling (relationship to season or not), 
numbness, tingling, burning, excess 
sweating, and pain - location, intensity, 
constancy, precipitating factors (cold, 
walking, standing, night pain); type (sharp 
burning, etc.).  The examiner should also 
obtain a history of current treatment, 
including nonmedical measures taken - moving 
to warmer climate, wearing multiple pairs of 
socks, etc; major illnesses, surgery, 
current medical conditions and their 
treatment, including diabetes mellitus or 
hypertension; smoking history, other risk 
factors for vascular disease, and any 
history of skin cancer. 
The objective physical examination findings 
should include all findings contemplated by 
the VA Cold Injury Protocol such as: General 
findings to include carriage, gait, posture.  
Skin findings to include color, edema, 
temperature, atrophy, dry or moist, texture, 
ulceration, hair growth, and evidence of 
fungus or other infection.  The report 
should note any scars, to include location, 
length, width, color, tenderness, and 
whether raised or depressed.  Regarding the 
nails, it should be noted whether all or 
part are missing, whether there is evidence 
of fungus infection, or if they are deformed 
or atrophic.  Neurological findings should 
include reflexes, sensory, subjective 
complaints of pain, numbness, etc., plus 
objective sensory changes as measured by 
pinprick and touch.  Motor exam should 
address weakness, and atrophy.  Orthopedic 
exam should note pain or stiffness of any 
joints affected by cold injury; deformity or 
swelling of any joints; measure range of 
motion of all affected joints; strength of 
ligaments in affected areas; and address 
whether there is pes planus, callus, pain on 
manipulation of joints, or loss of tissue of 
digits or other affected parts.  Vascular 
examination should note status of peripheral 
pulses with doppler study to confirm 
vascular compromise, if indicated.  Evidence 
of vascular insufficiency such as edema, 
hair loss, shiny atrophic skin, etc, should 
be noted.  Blood pressure in arms and legs 
should be measured (with comment regarding 
whether the ratio is normal).  The examiner 
should also note any evidence of Raynaud's 
phenomenon.

Diagnostic and Clinical Tests must include 
X-rays of affected areas of extremities.  
Doppler study of blood vessels and/or nerve 
conduction studies should be performed if 
indicated.  Biopsy any area suspicious for 
malignancy, and perform scrapings to confirm 
fungus infection.  Include results of all 
diagnostic and clinical tests conducted in 
the examination report. 

The examination report should list each 
diagnosis and state whether related to cold 
injury (if that can be determined).  
Finally, the examination report should 
include an opinion addressing the likelihood 
that any current physical findings are due 
to the claimed cold injury in service as 
opposed to the currently diagnosed diabetes 
mellitus.  
2.  Thereafter, the RO should readjudicate 
the claim for compensation taking into 
consideration any additional evidence 
received since the issuance of the last 
SSOC.  If any of the benefits sought on 
appeal remains denied, the appellant and the 
appellant's representative if any should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



